IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,830-01


                       EX PARTE SEAN PAUL LLORANCE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 592179-A IN THE 183RD DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to unauthorized use

of a motor vehicle and was sentenced to seventeen years’ imprisonment.

        Applicant contends that his time credits are being incorrectly calculated, and that he is being

improperly denied credit for more than fourteen years of time when he was out on parole before

revocation. Applicant pleaded guilty to this non-aggravated offense and began serving his

seventeen-year sentence on March 18, 1991. He was released to parole on April 16, 1993. Although

pre-revocation warrants were issued and executed several times over the following years, those
                                                                                                      2

warrants were eventually withdrawn and Applicant continued on parole until 2007.

        On November 16, 2007, a pre-revocation warrant was issued based on alleged technical

violations of the conditions of parole. The warrant was executed on December 13, 2007, when

Applicant was detained in Victoria County for committing new robbery offenses. On January 9,

2008, the Board of Pardons and Paroles voted to send Applicant to an intermediate sanctions facility

(“ISF”) until his sentence discharged on March 18, 2008. Pursuant to TDCJ policy, the November

16, 2007, pre-revocation warrant was kept in effect while Applicant was in the ISF.

        On February 28, 2008, indictments were returned for the Victoria County robbery offenses.

However, TDCJ was not aware until March 17, 2008, that there was a detainer from Victoria County

against Applicant. Applicant was transferred to Victoria County on March 21, 2008 to face the new

charges. He was erroneously released on bond on July 17, 2008, but was arrested on October 10,

2008, after the November 16, 2007, warrant was republished. On February 25, 2009, Applicant

received three twenty-five year sentences for the Victoria County robberies.

        On March 27, 2009, the Board of Pardons and Paroles revoked Applicant’s parole in this

case. According to TDCJ, Applicant forfeited thirteen years, five months and five days worth of

time on his seventeen-year sentence as a result of the new robbery convictions. Pursuant to this

Court’s opinion in Ex parte Hernandez, 275 S.W.3d 895, 898 (Tex. Crim App. 2009), a person who

begins serving a sentence for an offense described by Section 508.149(a) of the Texas Government

Code after release but before revocation of parole is not entitled to street time credit on his original

sentence.

        Applicant’s case, however, is distinguishable from Hernandez, because Applicant should

have discharged his sentence in this case before he was convicted of the new offenses, and before
                                                                                                     3

his parole was revoked. When Applicant was sent to the ISF to finish serving his sentence, the pre-

revocation warrant was kept in effect. This Court has held that there is a right to time credit for any

time spent in confinement pursuant to the execution of a pre-revocation warrant and that credit

cannot be denied a parolee. Ex parte Price, 922 S.W.2d 957, 958-959 (Tex. Crim. App. 1996),

citing Ex parte Canada, 754 S.W.2d 660, 668 (Tex. Crim App. 1988). Indeed, after Applicant’s

parole was erroneously revoked, he was granted credit for the time he spent in the ISF. Applicant’s

sentence in this case should have discharged on March 18, 2008, and was not tolled by the pre-

revocation warrant or the detainer from Victoria County.

       Applicant is entitled to relief, in that TDCJ’s records shall be corrected to reflect that

Applicant’s conviction and sentence in cause number 592179-A from Harris County is discharged.1

Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.




Delivered: February 26, 2014
Do not publish




       1
         Because Applicant is currently serving twenty-five year sentences for the robberies from
Victoria County, he will not be released from custody as a result of the discharge of his sentence
in this case.